Citation Nr: 0814461	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right foot calluses.

2.  Entitlement to an initial rating in excess of 10 percent 
for left foot calluses. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who appeared to have served on 
active duty from July 10, 1953 to September 14, 1956, from 
September 26, 1956 to June 10, 1974, and from June 11, 1974 
to November 30, 1975.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for right and left foot calluses and assigned 
separate 10 percent ratings and declined to reopen the claim 
seeking service connection for lichen planus.  In August 
2005, the veteran testified at a Decision Review Officer 
hearing; a transcript of that hearing is of record.  In June 
2007, the Board found that new and material evidence had not 
been received to reopen the claim for service connection of 
lichen planus and remanded the issues seeking an increased 
rating for right and left foot calluses.  


FINDINGS OF FACT

1.  Calluses of the right foot are manifested in a very small 
area, without limitation of function or motion of any 
affected joint, or any other impairment; the veteran does not 
have a moderately severe right foot disability.

2.  Calluses of the left foot are manifested in a very small 
area, without limitation of function or motion of any 
affected joint, or any other impairment; the veteran does not 
have a moderately severe left foot disability.

    
CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
in excess of 10 percent for right foot calluses have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.72, Diagnostic Codes (Codes) 
7801, 7802, 7803, 7804, 5284 (2007).

2.  The schedular criteria for an initial disability rating 
in excess of 10 percent for left foot calluses have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.72, Codes 7801, 7802, 7803, 
7804, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

October 2004 (prior to the adjudication on appeal) and June 
2007 letters advised the appellant of what type of evidence 
was needed to substantiate the claims, and of his and VA's 
responsibilities in the development of the claims.  The 
letter advised the veteran to submit any evidence in his 
possession and to notify VA of any information that pertained 
to his claims.  

The June 2007 letter discussed the manner in which VA 
determines disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Boards finds 
that the VCAA notice is adequate as the June 2007 letter, 
which includes Dingess/Hartman notice, informs the appellant 
that, in evaluating claims for increase, VA looks at the 
nature and symptoms of the condition, severity and duration 
of the symptoms, and impact on employment.  The evidence that 
might support a claim for an increased rating was listed.  
The veteran was told that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.  The claims were subsequently 
readjudicated by January 2008 supplemental statement of the 
case.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  The actions taken by VA have 
essentially cured any error in the timing of notice.  In July 
2007 correspondence, the veteran and his representative 
indicated that there was no additional evidence to submit to 
support his appeal.  Thus, the Board concludes that the 
veteran had actual knowledge of all notice requirements 
regarding increased rating claims.  Therefore, the veteran 
has been provided with all necessary notice regarding his 
claim for an increased evaluation.  Vazquez-Flores v. Peake, 
supra.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the veteran has been 
provided with VA examinations.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.    Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

II.  Factual Background, Criteria, & Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A 10 percent rating is now in effect for calluses of the 
right foot and a 10 percent rating is now in effect for 
calluses of the left foot. 

Calluses are not listed under any Diagnostic Code in VA's 
Schedule.  An unlisted disorder may be rated under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
are avoided, as is the use of analogous ratings for 
conditions of doubtful diagnosis, or those not fully 
supported by clinical and laboratory findings.  Ratings 
assigned to organic diseases and injuries are not assigned by 
analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.

The veteran's calluses are rated under Diagnostic Code 7804, 
and are thus rated by analogy under the criteria for 
superficial scars that are painful on examination which 
warrants a 10 percent maximum rating. See 38 C.F.R. §§ 4.20, 
4.27.  

As the veteran is already receiving the maximum rating for 
each foot under Code 7804, the Board must consider other 
potentially applicable Codes that allow for a higher rating.  
The Board notes that consideration under Codes 7802 (for 
scars, other than head, face or neck that are superficial and 
that do not cause limited motion) and 7803 (for unstable 
superficial scars) would serve no greater benefit to the 
veteran as the maximum rating allowed under these Codes is 
also 10 percent rating. 38 C.F.R. § 4.118, Codes 7802, 7803.  

The veteran's foot calluses did not cause limited motion; 
therefore a rating under Code 7805 is not warranted.  

Under Diagnostic Code 7801, a 10 percent disability rating is 
warranted for scars, other than head, face, or neck, that are 
deep or that cause limited motion that have an area or areas 
exceeding 6 square inches; a 20 percent rating is warranted 
when the area or areas exceeds 12 square inches, a 30 percent 
rating is warranted when the area or areas exceeds 72 square 
inches, and a 40 percent rating is warranted when the area or 
areas exceeds 144 square inches. 38 C.F.R. § 4.118, Code 
7801.  

Functional loss of the foot due to injury is rated under 
Diagnostic Code 5284. Under Diagnostic Code 5284, moderate 
foot injury warrants a 10 percent evaluation, moderately 
severe foot injury warrants a 20 percent evaluation, and 
severe foot injury warrants a 30 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5284.

Here, 2003 to 2005 treatment records from Central Texas 
Health Care System showed complaints of bilateral foot pain, 
and showed that the veteran was issued prosthetic insoles and 
used topical treatment.  In October 2004, he had moderate 
discomfort with palpation of the plantar fascia bilaterally.  
There was no localized swelling or discoloration.  His right 
toes were very close together with the 1st and 5th toes 
impinging on the 2nd and 4th toes, respectively.  The skin was 
intact.  He was diagnosed with plantar fasciitis.  In 
November 2004, he was also diagnosed with tinea pedis and was 
prescribed a topical gel.  A March 2005 record from the 
podiatry nail care clinic showed that the veteran presented 
for palliative care.  He reported that he had been diagnosed 
with diabetes mellitus recently.  On examination, there were 
no corns or calluses.  

January 2005 VA examination, noted complaints of recurrent 
callous formation of the plantar aspect of both feet which 
had been present since the 1950's shortly after entering the 
military.  He complained of increased pain with prolonged 
standing and walking when calluses were enlarged.  Treatment 
consisted of recurrent trimming of the lesions about every 6 
months.  This had provided good relief of symptoms.  He had 
no history of systemic symptoms.  Examination revealed well 
defined hyperkeratotic formation of the plantar aspect of 
both feet measuring 0.5 cm on the left foot and 0.25 cm on 
the right foot.  This was consistent with "plantar warts".  
Less than 1% of the body surface was involved.  The diagnosis 
was hyperkeratosis/"plantar warts" both feet.  

A June 2005 VA examination for diabetes mellitus noted that 
the veteran had pain of plantar fasciitis in the feet and no 
persisting paresthesias.  An examination of extremities, 
including his feet showed that he had normal pulses, the skin 
was supple, and there were no ulcers.  

On December 2007 VA examination, it was noted that the claims 
file was reviewed in detail.  A medical history was reported 
of plantar hyperkeratotic lesions that waxed and waned for 
years, since the veteran's days in the military.  It was 
noted that podiatric treatment for the calluses had been so 
beneficial recently, that currently, the calluses were in 
remission.  The veteran was wearing a custom made diabetic 
type shoe made with custom pads in the appropriate positions.  
Neither medicinal treatment nor any topicals were necessary.  
There was no hyperkeratosis of the plantar aspect 
(submetatarsal) at this time.  He had not required any paring 
or trimming of the skin of his feet for many months.  
Podiatric records showed that he had plantar fasciitis, which 
the examiner noted was a separate and unrelated condition of 
the plantar aponeurosis, and not an epidermal condition, as 
was the plantar hyperkeratosis for which he was service 
connected.  The plantar callous condition had been waxing and 
waning for years and was in remission at the present time.  
Treatment consisted of periodic podiatric parings of the 
hyperkeratosis, along with orthotic pads and diabetic shoes 
with no topical or systemic medication.  There were no local 
skin symptoms or any systemic symptoms.  There were no 
neoplasms of the skin.  On examination, the feet were 
symmetrical in appearance.  The pulses were good.  Hair 
distribution was normal.  The skin of the feet was simple and 
intact, without abnormal discoloration or any breakdown.  The 
plantar surfaces were smooth and without any calluses or 
hyperkeratosis lesions whatsoever, bilaterally.  There was no 
tenderness to deep palpation.  There was no exposed skin or 
total skin of the body involved; there was an absence of the 
skin lesions.  He had mild hallux abductovalgus deformity 
bilaterally, unrelated to the claimed condition.  He was well 
able to rise up and walk on toes and heels and there was no 
gait disturbance.  There was no scarring or disfigurement.  
The diagnosis was bilateral plantar hyperkeratosis, 
submetatarsal, currently in remission with no lesions found.  

In light of the evidence, the Board finds there is a 
preponderance of the evidence against both the veteran's 
increased rating claims for calluses of the right and left 
foot and the appeal must be denied.  

As noted above, 10 percent is the highest rating permitted 
under Codes 7802, 7803, and 7804.  Also, as the veteran's 
right and left foot calluses have never been noted to be deep 
or to cause limited motion, and does not exceed 12 square 
inches in area, a rating in excess of 10 percent is not 
warranted under the criteria for Code 7801.  Finally, the 
record has at no point reflected that the veteran suffers 
impairment of right foot function analogous to moderately 
severe or severe or severe foot injury due to his right and 
left foot calluses, and thus a rating of excess of 10 percent 
under Code 5284 is not warranted.

Throughout the appeal period, VA examinations indicated that 
there were no residual scars, and no limitation of left or 
right foot function that was caused by his calluses.  In 
deciding the veteran's increased evaluation claim, the Board 
has considered the determination in Fenderson v. West, 12 
Vet. App. 119 (1999) and whether the veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  The Board finds that 
the currently-assigned rating has been consistent throughout 
the appeal period.  Thus, no separate periods of different 
ratings are in order.  

Finally, to accord justice in exceptional cases where 
evaluations provided by the Ratings Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder. 38 
C.F.R. § 3.321(b).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's right and left foot 
calluses.  There is no objective evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the disabilities that would take the veteran's case outside 
the norm so as to warrant an extraschedular rating.


ORDER

An initial disability rating in excess of 10 percent for 
right foot calluses is denied.

An initial disability rating in excess of 10 percent for left 
foot calluses is denied. 



____________________________________________
V. L.  Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


